DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 4-7, 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 10,365,634 to Wakana. 
As to claim 1, Wakana teaches an adjustment support apparatus for supporting adjustment of control parameters for a plurality of servomotors(abstract, col. 3: lines 15-32), the apparatus comprising:
a parameter obtainer (fig. 1:”16” & “11”) configured to obtain a parameter including an estimated inertia ratio(fig. 6: “73”) for a load drivable by the plurality of servomotors(fig. 1: “14a, 14b, 14c, 14d”); and a parameter setting controller configured to allow setting of a parameter including an inertia ratio for controlling the plurality of servomotors, wherein after the parameter obtainer obtains the estimated inertia ratio for each of the plurality of servomotors, the parameter setting controller allows the obtained inertia ratio to be set for each of the plurality of servomotors(fig. 6, col. 6: lines 50 – col. 7: lines 28 wherein apparatus and method are taught for a parameter setting controller to set the inertia ratio for each of the plurality of servomotors in a servo motor control system).
As to claim 4, Wakana teaches the adjustment support apparatus according to claim 1, wherein the plurality of servomotors (fig. 1: “14a, 14b, 14c, 14d”) drive a load including axes (fig. 1: “15a”, “15b”, “15c”) with possible axis interference with each other(fig. 1: “15a”, “15b” & “15c”, and fig. 2 & fig. 4 wherein the multiple axes could have an axis interference with each other if they are not controlled properly).
As to claim 5, Wakana teaches a servo driver for controlling a servomotor included in a plurality of servomotors(abstract, col. 3: lines 15-32), the servo driver comprising:
a control unit (fig. 1: “11, 12”) configured to control the servomotor(fig. 1: “14a, 14b, 14c, 14d”); a parameter estimator configured to estimate a parameter including an inertia ratio for a load drivable by the servomotor(fig. 6, col. 6: lines 50 – col. 7: lines 28 wherein apparatus and method are taught for a parameter setting controller to set the inertia ratio for each of the plurality of servomotors in a servo motor control system); and a setting synchronization unit (fig. 1: “11”, col. 4: lines 39-40) configured to synchronize setting of the estimated parameter in the control unit with setting of an estimated parameter in a control unit included in a servo driver for controlling another servomotor included in the plurality of servomotors(fig. 6, col. 6: lines 50 – col. 7: lines 28 wherein apparatus and method are taught for a parameter and synchronizing setting controller to set the inertia ratio for each of the plurality of servomotors in a servo motor control system).
	As to claim 6, it is rejected as the same reason as claim 4. 
	As to claim 7, it is rejected as the same reason as claim 1.
As to claim 10, it is rejected as the same reason as claim 4.
As to claim 11, it is rejected as the same reason as claim 1.
As to claim 12, it is rejected as the same reason as claim 4.
As to claim 7, it is rejected as the same reason as claim 1.
As to claim 13, it is rejected as the same reason as claim 1.
As to claim 14, it is rejected as the same reason as claim 1.


Allowable Subject Matter
5. 	Claims 2-3, 8-9 are objected to as being dependent upon the rejected base claims 1, 7, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.

                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,057,366 to Tsai discloses a method of estimating load inertia for a motor control system.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846